Citation Nr: 0911961	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  03-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to 
December 9, 2004; greater than 30 percent from December 9, 
2004, to October 9, 2006; and a compensable rating 
thereafter, for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from August 1982 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted, in pertinent part, the Veteran's 
claim of service connection for mitral valve prolapse and 
assigned a zero percent (non-compensable) rating effective 
November 1, 2002.  

In March 2005 and March 2007, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.

In a September 2008 rating decision, the RO assigned a 
30 percent rating for mitral valve prolapse effective 
December 9, 2004, and a zero percent rating effective 
October 10, 2006.  Because the initial ratings assigned to 
the Veteran's service-connected mitral valve prolapse are not 
the maximum ratings available for this disability, this claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to December 9, 2004, the Veteran's mitral valve 
prolapse was asymptomatic and resulted in no heart 
disability.

3.  Between December 9, 2004, and October 9, 2006, the 
Veteran's mitral valve prolapse was manifested by, at worst, 
mild cardiac dilatation on echocardiogram.

4.  Effective October 10, 2006, the Veteran had no mitral 
valve prolapse.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to 
December 9, 2004; greater than 30 percent from December 9, 
2004, to October 9, 2006, and a compensable rating thereafter 
for mitral valve prolapse have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.104, Diagnostic Code (DC) 7099-7000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The higher initial rating claim for mitral valve prolapse is 
a "downstream" element of the RO's award of service 
connection for mitral valve prolapse in the currently 
appealed rating decision issued in May 2003.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The RO 
provided pre-adjudication VCAA notice on the service 
connection claim for mitral valve prolapse in April 2003.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 2003 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for mitral valve prolapse, and because the 
Veteran's higher initial rating claim for mitral valve 
prolapse is being denied, the Board finds no prejudice to the 
Veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for mitral valve prolapse originates, however, from 
the grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

Additional notice of the five elements of a service-
connection claim was provided in January 2008, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's higher 
initial rating claim for mitral valve prolapse is being 
denied, any question as to the appropriate disability rating 
or effective date is moot and there can be no failure to 
notify the Veteran.  See Dingess, 19 Vet. App. at 473.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  VA also has provided the Veteran with 
examinations to determine the current nature and severity of 
her service-connected mitral valve prolapse.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran contends that her service-connected mitral valve 
prolapse is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected mitral valve prolapse 
currently is evaluated as zero percent disabling (non-
compensable) effective November 1, 2002, as 30 percent 
disabling effective December 9, 2004, and as zero percent 
disabling effective October 10, 2006, under 38 C.F.R. 
§ 4.104, DC 7099-7000 (valvular heart disease (including 
rheumatic heart disease)).  See 38 C.F.R. § 4.104, DC 7099-
7000 (2008).

Under DC 7000, a 10 percent rating is assigned for valvular 
heart disease where a workload of greater than 7 METs 
(metabolic equivalents) but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope or 
requires continuous medication.  A 30 percent rating is 
assigned where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent rating is assigned for valvular heart disease with 
more than 1 episode of congestive heart failure in the past 
year or a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
assigned for chronic congestive heart failure or a workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope or left ventricular dysfunction with an 
ejection fracture of less than 30 percent.  A 100 percent 
rating also is assigned during active infection with valvular 
heart damage and for 3 months following cessation of therapy 
for the active infection.  Id.

Note (1) to DC 7000 states that cor pulmonale, a form of 
secondary heart disease, should be evaluated as part of the 
pulmonary condition that caused it.  Note (2) to DC 7000 
states that 1 MET is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  Id.

A review of the Veteran's service treatment records indicates 
that, at her enlistment physical examination in March 1982, 
she denied any relevant medical history.  Clinical evaluation 
was normal except for a right breast scar.  Chest x-ray was 
within normal limits.  On periodic physical examination in 
March 1987, the Veteran denied any relevant medical history.  
Clinical evaluation was unchanged from March 1982.  Chest x-
ray was normal.  An echocardiogram in April 1987 showed a 
normal sinus rhythm.  The Veteran denied any relevant medical 
history on a February 1990 "Report of Medical History."

On outpatient treatment in April 1990, the Veteran complained 
of pain, left greater than right, in the lower quadrant which 
was sharp, intermittent, and usually lasted 5 minutes.  It 
also was noted that an echocardiogram showed a new onset of 
heart murmur.  The assessment included new onset heart 
murmur.

On periodic physical examination in June 1990, clinical 
evaluation was normal.  An echocardiogram in June 1990 showed 
possible ectopic atrial bradycardia with undetermined rhythm 
irregularity and right ventricular conduction delay.  An 
echocardiogram summery indicated that there was normal sinus 
rhythm with possible ectopic atrial focus.

On periodic physical examination in April 1992, clinical 
evaluation was normal.  The Veteran's medical history 
included palpitation or a pounding heart but the in-service 
examiner noted that the Veteran had an unremarkable medical 
history.  Chest x-ray was negative.  An echocardiogram showed 
sinus bradycardia

On outpatient treatment in December 1996, the Veteran's 
complaints included heart palpitations and shortness of 
breath on palpitations.  She denied any chest pain, 
dizziness, light-headedness, or loss of consciousness.  She 
denied any history of cardiac conditions but a history of 
mitral valve prolapse was noted.  An echocardiogram suggested 
possible ectopic atrial bradycardia and right ventricular 
conduction delay which the in-service examiner noted was 
unchanged from 1990.  Chest x-ray was within normal limits.  
Objective examination showed a regular heart rate and rhythm 
without murmur, rub, or gallop.  The assessment included 
heart palpitations.

An echocardiogram in February 1997 showed mild mitral valve 
prolapse without mitral regurgitation.  The in-service 
radiologist commented that the "valve is not especially 
myxomatous."

On periodic physical examination in September 1998, the 
Veteran's medical history included heart disease.  The in-
service examiner noted that this was not considered 
disabling.  Clinical evaluation was normal.  A copy of the 
Veteran's separation physical examination was not available 
for review.

The post-service medical evidence shows that, on VA 
examination in May 2002, the Veteran's complaints included 
mitral valve prolapse.  She reported intermittent fluttering 
and palpitations in her chest, unrelated to any other 
activities.  She denied any associated chest pain, shortness 
of breath, any other cardiorespiratory problems, and any 
limitations due to mitral valve prolapse.  Physical 
examination showed a regular heart rate and rhythm with grade 
1/6 systolic ejection murmur.  Chest x-ray was negative.  The 
diagnoses included mitral valve prolapse with sporadic 
palpitations and fluttering but no significant cardiovascular 
limitations.

As noted above, in September 2002, the Veteran failed to 
report for echocardiogram scheduled to support the diagnosis 
of mitral valve prolapse and the finding of systolic ejection 
heart murmur on VA examination in May 2002.  She also did not 
make any attempt to reschedule her echocardiogram.

On VA examination in December 2003, the Veteran's complaints 
included mitral valve prolapse.  The VA examiner reviewed the 
Veteran's claims file, including her service treatment 
records.  The Veteran reported symptoms of mitral valve 
prolapse with jogging or walking and skipping of the 
heartbeat and occasional racing.  These symptoms occurred 
about once a month and lasted for 1 minute.  She denied any 
associated shortness of breath or significant chest pain.  
She exercised on a treadmill 30 minutes 4 times a week.  
Physical examination showed the heart was not enlarged, a 
mitral mid-systolic click, and no mitral insufficiency 
murmur.  The impressions included mitral valve prolapse, 
currently asymptomatic, no disability.

VA echocardiogram on December 9, 2004, showed a mildly 
dilated right atrium, a normal left atrium, normal bilateral 
ventricles, and no significant abnormalities.

On VA examination in April 2005, the Veteran's complaints 
were that she occasionally noticed heart "thumping" which 
lasted for 1-2 minutes "at most."  She continued working 
out on a treadmill for 30-45 minutes 4 times a week "with 
apparently no symptoms."  The Veteran also denied chest 
pain, shortness of breath, paroxysmal nocturnal dyspnea, 
edema, or any other cardiac symptoms.  The VA examiner 
reviewed the Veteran's claims file, including her service 
treatment records and VA medical records.  Physical 
examination showed a regular heart rate and rhythm with no 
murmurs in any valve areas.  An echocardiogram in December 
2004 was reviewed and showed normal aortic and mitral valve 
structures and only trace mitral regurgitation.  The VA 
examiner opined that "this should not be causing cardiac 
symptoms."  The diagnosis was prior echocardiogram showed 
only trace mitral value regurgitation.

On private outpatient treatment on October 10, 2006, the 
Veteran complained of progressive chest pain along with 
shortness of breath "which she describes as breathlessness 
for the past two weeks and having recurrent palpitations."  
She also complained of dizziness but denied any syncope or 
syncopal spells.  Physical examination showed normal jugular 
venous distention, no carotid bruits, distant heart tones, a 
regular heart rate and rhythm with a mid-systolic click.  An 
echocardiogram revealed an ejection fraction of 56 percent, a 
normal mitral valve with trace mitral insufficiency, and no 
mitral valve prolapse.  The diagnoses included chest pain, 
rule-out ischemic heart disease, and recurrent palpitations.

On VA examination in August 2007, the Veteran complained of 
symptoms of palpitations.  She reported that, although her 
symptoms "used to happen at least every day in 2006, but 
presently it has decreased in intensity and happens only once 
a week."  Her symptoms lasted for 3-4 minutes "and she just 
has to sit down and it resolves."  Her symptoms occasionally 
were accompanied by shortness of breath and diaphoresis.  She 
also reported occasional chest pain but denied paroxysmal 
nocturnal dyspnea, edema, or other cardiac symptoms.  The VA 
examiner reviewed the Veteran's claims file, including her 
service treatment records.  The VA examiner also reviewed the 
Veteran's December 2004 and October 2006 echocardiograms.  
This examiner noted that a stress test in 2006 showed a METS 
of 11.6.  The Veteran reported walking 3 miles at least 3 
times a week.  Physical examination showed a regular heart 
rate and rhythm and no murmurs.  It was noted that her last 
chest x-ray in April 2005 and an exercise tolerance test and 
echocardiogram in 2006 all were normal.  The impressions were 
palpitations, etiology uncertain but more likely than not 
related to anxiety/panic attacks, no evidence of mitral valve 
prolapse, and exercise tolerance test, echocardiogram, 
electrocardiogram and chest x-ray all within normal limits.

VA chest x-ray in May 2008 showed a normal cardiomediastinal 
silhouette.

As noted above, the Veteran failed to report for an exercise 
tolerance test scheduled in June 2008.  She also cancelled an 
echocardiogram scheduled in July 2008 because she felt that 
it was not needed.  She also requested that her 
echocardiogram not be rescheduled.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
prior to December 9, 2004, for mitral valve prolapse.  
Initially, the Board notes that the Veteran was treated for a 
heart murmur and for heart palpitations during active 
service.  She also was diagnosed as having mitral valve 
prolapse following an in-service echocardiogram in February 
1997.  Although the Veteran was treated for heart problems 
following service separation in October 2002, her service-
connected mitral valve prolapse was not compensably disabling 
prior to December 9, 2004.  In May 2002, although the Veteran 
reported intermittent fluttering and palpitations in her 
chest, she denied any associated chest pain, shortness of 
breath, other cardiorespiratory problems, or limitations due 
to mitral valve prolapse.  Physical examination showed a 
regular heart rate and rhythm and chest x-ray was negative.  
The diagnoses included mitral valve prolapse with no 
significant cardiovascular limitations.  In December 2003, 
the Veteran reported symptoms of mitral valve prolapse which 
occurred about once a month and lasted for 1 minute but 
denied any associated shortness of breath or significant 
chest pain.  Physical examination showed the heart was not 
enlarged, a mitral mid-systolic click, and no mitral 
insufficiency murmur.  The impressions included mitral valve 
prolapse which was asymptomatic and resulted in no 
disability.  VA echocardiogram on December 9, 2004, also 
showed no significant abnormalities.  Absent medical evidence 
showing that the Veteran's service-connected mitral valve 
prolapse was manifested by a workload of greater than 7 METs 
but not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or required continuous 
medication (i.e., a 10 percent rating), the Board finds that 
the criteria for an initial compensable rating for mitral 
valve prolapse prior to December 9, 2004, have not been met.  
See 38 C.F.R. § 4.104, DC 7099-7000 (2008).  

The Board also finds that the criteria for an initial rating 
greater than 30 percent for mitral valve prolapse between 
December 9, 2004, and October 10, 2006, have not been met.  
The evidence shows that, at worst, the Veteran's mitral valve 
prolapse was manifested by mild cardiac dilatation on 
echocardiogram as seen on VA echocardiogram on December 9, 
2004.  This appears to be the basis for the 30 percent rating 
currently assigned for mitral valve prolapse effective 
December 9, 2004.  Id.  On VA examination in April 2005, 
however, the Veteran denied any cardiac symptoms and physical 
examination showed a regular heart rate and rhythm with no 
murmurs in any valve areas.  The Veteran's December 2004 
echocardiogram was reviewed and showed normal aortic and 
mitral valve structures and only trace mitral regurgitation.  
The VA examiner opined that "this should not be causing 
cardiac symptoms."  The diagnosis was prior echocardiogram 
which showed only trace mitral value regurgitation.  Absent 
medical evidence of more than 1 episode of acute congestive 
heart failure in the past year, a workload of greater than 
3 METs but less than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
(i.e., a 60 percent rating), the Board finds that an initial 
rating greater than 30 percent for mitral valve prolapse 
prior to October 10, 2006, is not warranted.  Id.  

Finally, the Board finds that the criteria for an initial 
compensable rating for mitral valve prolapse effective 
October 10, 2006, have not been met.  The Board observes that 
the Court held in Turk v. Peake, 21 Vet. App. 565 (2008), 
that an initial rating claim should be considered an original 
compensation claim and adjudicated on the evidence of record 
when, as in this appeal, the Veteran fails to report for VA 
examinations.  See also 38 C.F.R. § 3.655(a)-(b) (2008).  
Private outpatient treatment on October 10, 2006, showed a 
normal mitral valve and no mitral valve prolapse.  VA 
examination in August 2007 showed a regular heart rate and 
rhythm and no murmurs.  The VA examiner noted that the 
Veteran's last chest x-ray in April 2005 and an exercise 
tolerance test and echocardiogram in 2006 all had been normal 
and a stress test in 2006 showed a METS of 11.6.  The 
impressions included no evidence of mitral valve prolapse and 
exercise tolerance test, echocardiogram, electrocardiogram 
and chest x-ray all within normal limits.  VA chest x-ray in 
May 2008 showed a normal cardiomediastinal silhouette.  The 
Veteran failed to report for an exercise tolerance test 
scheduled in June 2008 and cancelled an echocardiogram 
scheduled in July 2008 because she felt that this test was 
unnecessary.  Absent medical evidence showing that the 
Veteran's service-connected mitral valve prolapse was 
manifested by a workload of greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or required continuous medication 
(i.e., a 10 percent rating), the Board finds that the 
criteria for an initial compensable rating for mitral valve 
prolapse effective October 10, 2006, have not been met.  See 
38 C.F.R. § 4.104, DC 7099-7000 (2008).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Veteran reported in December 2003 that she was employed as an 
administrative assistant.  The evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board finds that there has been no 
showing by the Veteran that her mitral valve prolapse has 
resulted in marked interference with her employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that she is 
not entitled to additional increased compensation for her 
service-connected mitral valve prolapse at any other time 
during this appeal.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating prior to 
December 9, 2004; greater than 30 percent from December 9, 
2004, to October 9, 2006; and a compensable rating thereafter 
for mitral valve prolapse is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


